Citation Nr: 0823850	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-35 011A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1985 to August 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted a 70 percent 
increased evaluation for PTSD.  The case was before the Board 
in November 2006 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

While it appears that the RO substantially complied with the 
November 2006 remand instructions, in January 2008, the 
veteran submitted a statement indicating that he had more 
evidence that would support his claim for an increased 
rating.  Specifically, he identified additional treatment 
with S. B. C., PhD.  July and August 2003 records from 
S. B. C. have been associated with the claims file; however, 
these are the most recent treatment records available from 
this treatment provider.  While the veteran provided address 
information for S. B. C., he did not submit VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so VA 
could obtain these records.  While the Board regrets further 
delay in this case, as more recent treatment records from 
S. B. C. may be pertinent to the veteran's claim, they must 
be secured for the record.  

The Board also notes that in the veteran's January 2008 
statement, he stated that if a favorable decision could not 
be made on his appeal after obtaining his medical records, 
then he wanted to withdraw his appeal.  He also indicated 
that he thought his symptoms warranted at least a temporary 
100 percent evaluation.  Hence, if the AMC is unable to grant 
the veteran the rating he seeks, the AMC should then ask him 
to respond in writing regarding whether he still wishes to 
withdraw his appeal.
Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not received notice that fully complies with 
these requirements and it would appear that he is prejudiced 
by a lack of notice of the criteria governing his claim 
seeking an increased rating for PTSD, and how the claim may 
be substantiated.  Hence, this notice deficiency should be 
cured on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including 
notice that to substantiate a claim, the 
claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for PTSD under 38 C.F.R. 
§ 4.130, Code 9411; and (4) examples of 
the types of medical and lay evidence the 
veteran may submit to support an increased 
rating claim.  The veteran must be 
afforded adequate time to respond.

2.	The RO should also ask the veteran to 
identify any further treatment or 
evaluation he has had for PTSD and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
Of particular interest are treatment 
records from S. B. C.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The veteran 
must assist in this matter by cooperating 
with requests for identifying information 
and providing any necessary releases.  In 
conjunction with this development he 
should be advised of the provisions of 
38 C.F.R. § 3.158(a).  The RO must also 
secure for the record copies of any 
updated VA treatment records since July 
2007.  

3.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination if suggested by 
the above development.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The RO should also ask the 
veteran to state in writing whether he 
intends to withdraw his appeal, as he 
indicated in his January 2008 statement.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

